Citation Nr: 0427327	
Decision Date: 10/01/04    Archive Date: 10/12/04

DOCKET NO.  01-08 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a right hip disorder, 
claimed as degenerative arthritis of the right hip.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran had active service from December 1985 to December 
1989, September 1990 to December 1990, and from January 1991 
to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied the benefit sought on 
appeal.

In June 2003, the Board remanded this case to the RO for 
additional development of the evidence and for consideration 
of the provisions of VCAA.  The case is once more before the 
Board for appellate consideration.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA) AMC.  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans ' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs (or VBA AMC) to 
provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03. 

The Board notes that the issue of entitlement to service 
connection for degenerative arthritis of the right hip 
remains unresolved, clinically.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

In June 2003, the Board remanded this case to the RO to 
afford the veteran a VA examination to determine the nature 
and etiology of her right hip disorder, claimed as 
degenerative arthritis of the right hip.  The Board noted 
that it was unclear from the medical evidence of record at 
that time whether her current right hip disorder was related 
to any possible stress fracture of the right hip she may have 
sustained during service or to her service-connected 
disorders, including residuals of a lymph node excision from 
the right inguinal area, residual myalgia paresthetica from 
resection of the ilioinguinal nerve, or residuals of a right 
femoral hernia. 

While in Remand status, the veteran was afforded a VA 
orthopedic examination in March 2004.  X-rays of the right 
hip undertaken at that time revealed evidence of degenerative 
arthritis.  Following the examination, the examiner noted 
that he did not believe there was orthopedic pathology.  It 
does not appear that he reviewed the x-ray study of the right 
hip undertaken coincident with the examination showing 
arthritis.  Also, the examiner failed to provide the nexus 
opinion requested in the Board's June 2003 Remand.  

The RO is advised that where the remand orders of the Board 
or the United States Court of Appeals for Veterans Claims 
(CAVC) are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance, and further remand 
will be mandated.  See Stegall v. West, 11 Vet. App. 268 
(1998).  

In an August 2004 informal hearing presentation, the 
veteran's representative requests that the Board remand this 
case to comply with the directives of the Board's earlier 
remand of June 2003.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development: 

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
include competent medical statements 
showing a nexus between her degenerative 
arthritis of the right hip and active 
duty.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999). 

2.  All necessary arrangements should be 
made to have the VA orthopedic specialist 
who undertook the March 2004 examination, 
or if not available, an appropriate 
medical specialist review the veteran's 
claims file to determine the nature, 
severity, and etiology of the veteran's 
current right hip disorder diagnosed as 
degenerative arthritis.  The examiner 
should render an opinion as to whether it 
is at least as likely as not (e.g., a 50 
percent or greater probability) that any 
identifiable underlying right hip 
disability including arthritis initially 
manifested in active service.  If not, 
the examiner should offer an opinion as 
to whether a right hip disorder is due to 
any of the veteran's service-connected 
disorders, as noted in the veteran's 
claims file and medical records.  The 
basis for the examiner's opinion should 
be fully explained with reference to 
pertinent evidence in the record.  In 
addition to the claims file, the examiner 
should be provided a full copy of this 
remand, for review in connection with the 
rendering of the requested opinion.  
Also, any additional special examinations 
and tests should be undertaken, including 
a neurologic assessment, if deemed 
necessary.  

Any opinion expressed by the examiner 
must be accompanied by a complete 
rationale. 

3.  Thereafter, the veteran's claims file 
should be reviewed to ensure that the 
above requested development has been 
completed in its entirety.

In particular, the requested opinion 
should be reviewed to ensure that it is 
responsive to and in complete compliance 
with the directives of this remand, also 
ensuring it is legible.  If it is not, 
corrective procedures should be 
implemented.  See Stegall v. West 11 Vet. 
App. 268 (1998). 

4.  After undertaking any development 
deemed appropriate, in addition to that 
specified above, the issue of entitlement 
to service connection for degenerative 
arthritis of the right hip should be 
formally adjudicated. 

If the benefit sought is not granted, the veteran and her 
representative should be furnished a supplemental statement 
of the case and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  No action is required of 
the veteran until she is notified.



		
	WARREN W. RICE, JR. 	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





